EN BANC ORDER.
This matter comes before the en banc Court on the Court’s own motion. The Petition for Writ of Certiorari filed by Willie Madden was granted by order of this Cpurt on December 10, 2014. Upon further consideration, the Court finds that there is no need for further review and that the Writ of Certiorari should be dismissed.
IT IS THEREFORE ORDERED, pursuant to Mississippi Rule of Appellate Procedure 17(f), that the Writ of Certiorari is dismissed.
SO ORDERED.
/s/ Josiah Dennis Coleman
JOSIAH DENNIS COLEMAN, JUSTICE.
TO AGREE: WALLER, C.J., DICKINSON and RANDOLPH, P.JJ., LAMAR, CHANDLER, PIERCE and COLEMAN, JJ.
KITCHENS, J., OBJECTS WITH SEPARATE WRITTEN STATEMENT JOINED BY KING, J.
DICKINSON, P.J., OBJECTS TO SEPARATE WRITTEN STATEMENT BY KITCHENS, J., JOINED BY WALLER, C.J.
KING, J., OBJECTS WITH SEPARATE WRITTEN STATEMENT.